Case: 1:20-cv-01289-JG Doc #: 48 Filed: 06/09/21 1 of 5. PageID #: 1102




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 JASON STIERHOFF, et al.,                                         :
                                                                  :   Case No. 1:20-cv-1289
            Plaintiffs,                                           :
                                                                  :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Docs. 29, 31, 32, 33,
                                                                  :   38]
 21st MORTGAGE CORP., et al.,                                     :
                                                                  :
            Defendants.                                           :
 ------------------------------------------------------------------
 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In May 2007, Plaintiffs Jason and Tammy Stierhoff took out a high-interest $80,000

 second mortgage secured by their Bellevue, Ohio home. Plaintiffs Stierhoff entered the note

 and mortgage agreement with GMAC Mortgage, LLC. 1 In February 2013, GMAC became

 defunct, and Plaintiffs’ mortgage was assigned to Defendant Knoxville 2012 Trust. At the

 same time, Defendant 21st Mortgage Corp began servicing the mortgage. 2

           In April 2015, Plaintiffs sent a letter to Defendants, requesting documents showing

 that Defendants were the true holder of Plaintiffs’ second mortgage note. 3 At the time of the

 April 2015 document request, Plaintiffs were current on the second-mortgage payments.

           In response to the document request, Defendants admit they provided Plaintiffs with

 incorrect mortgage documents. 4 Unsatisfied with Defendants’ responses, Plaintiffs stopped




 1
     Doc. 7 at 33.
 2
     Id.
 3
     Id. at 23.
 4
     Doc. 37 at 1.
Case: 1:20-cv-01289-JG Doc #: 48 Filed: 06/09/21 2 of 5. PageID #: 1103

 Case No. 1:20-cv-1289
 Gwin, J.

 making second-mortgage payments. 5 However, Plaintiffs have apparently kept current on

 the first-mortgage payments.

            On June 11, 2020, Plaintiffs filed suit in this Court, claiming that Defendants violated

 state and federal mortgage law by sending incorrect mortgage information and asking this

 Court to issue a judgment declaring that “neither Defendant is the holder of the Note, or

 otherwise entitled to enforce it.” 6 Plaintiffs also request compensatory and punitive damages

 for Defendants’ arguable state and federal mortgage law violations. 7

            After this case was filed, on November 16, 2020, Defendants filed a Seneca County

 foreclosure case against Plaintiffs. 8 However, Defendants ultimately dismissed that case on

 January 12, 2021. 9

            On January 26, 2021, the Court held a case management conference. 10 Consistent

 with its regular policy, the Court established the February 8, 2021 pleading amendment cut-

 off date. 11 But the Court told the parties it would consider motions to amend pleadings after

 the deadline if the moving party showed good cause to justify the later amendment.

            On February 8, 2021, the pleading amendment deadline, Defendants filed

 counterclaims, requesting a judgment declaring that they are the valid assignees of Plaintiffs’

 second mortgage, declaring that Plaintiffs are in default under the second mortgage, and

 initiating foreclosure proceedings on Plaintiffs’ home. 12


 5
     Doc. 7 at 120.
 6
     Id. at 12.
 7
     Id.
 8
     Doc. 44 at 2.
 9
     Id.
 10
      Doc. 19 at 1.
 11
      Id.
 12
      Doc. 20 at 9–12.
                                                  -2-
Case: 1:20-cv-01289-JG Doc #: 48 Filed: 06/09/21 3 of 5. PageID #: 1104

 Case No. 1:20-cv-1289
 Gwin, J.

            On April 9, 2021, Plaintiffs took the deposition of Jeff Warkins, an employee of

 Defendant 21st Mortgage. 13 During the Warkins deposition, Plaintiffs learned new details

 about the amortization of their mortgage that Plaintiffs believe support their claims. 14

            On May 11, 2021, a day after the parties exchanged responsive summary judgment

 briefs, Plaintiffs filed a motion for leave to amend their complaint. 15 The proposed amended

 complaint does not add any new claims or defenses; rather, it briefly covers the amortization

 information Plaintiffs learned from the Warkins deposition and the Seneca County

 foreclosure proceedings. 16 Defendants oppose the amendment. 17

             The Court now takes up the cross-motions for summary judgment and Plaintiffs’

 motion to amend.

            Starting with summary judgment, at the May 19, 2021 status conference, the Court

 expressed its belief that this case is best resolved through a trial—likely a very short trial—

 rather than at summary judgment. 18 In setting this case for trial, the Court advised that the

 parties could incorporate any summary judgment arguments into motions for directed

 verdicts. The parties expressed no objection.       Therefore, the parties’ cross-motions for

 summary judgment are DENIED, and this case is now set for a June 21, 2021 jury trial.



 13
      Doc. 38-1 at 6–9.
 14
      Id.
 15
    Doc. 38.
 16
    Doc. 38-1 at 6–9.
 17
    Doc. 44.
 18
    Iron Workers’ Local No. 25 Pension Fund v. Keys, 18-cv-10547, at *2 (E.D. Mich. Mar.
 16, 2020) (“Even if the Court were to find that the parties had carried their burden, the Court
 would doubt the wisdom of granting summary judgment and terminating the case prior to
 trial. In such a circumstance, the Court has discretion to deny the motion.” (citing United
 States v. Certain Real and Personal Prop Belonging to Hayes, 943 F.2d 1292 (11th Cir.
 1991))).
                                               -3-
Case: 1:20-cv-01289-JG Doc #: 48 Filed: 06/09/21 4 of 5. PageID #: 1105

 Case No. 1:20-cv-1289
 Gwin, J.

           As for the motion to amend, Plaintiffs correctly point out that a plaintiff may amend

 his complaint initially as of right, or, later in the litigation, with his opponent’s consent or

 “freely given” court leave. 19 Federal Rule of Civil Procedure 16, however, requires a district

 court to establish amendment dates in a scheduling order. 20 Pleading amendments beyond

 the scheduled deadline, unlike their earlier counterparts, require good cause. 21

           In finding good cause excusing amendment delays, courts primarily consider “the

 moving party’s diligence in attempting to meet the scheduling order’s requirements.” 22 But

 “delay alone . . . is not enough to bar [amendment] if the other party is not prejudiced.” 23

 Courts therefore also weigh possible prejudice to the opposing party. 24

           The Court believes that Plaintiffs exercised reasonable diligence in moving to amend

 the complaint, especially given this case’s short timeline, and that any prejudice to

 Defendants from allowing the amendments would be slight.

           Regarding the amortization amendments, Plaintiffs moved to amend within a month

 of the Warkins deposition, hardly a delay justifying barring an amendment. And while the

 foreclosure proceeding amendments present a closer question, the Court will also allow

 them.

           True, the Seneca County proceedings had run their course by January 12, 2021. 25 But

 Defendants first filed a foreclosure counterclaim on the February 8, 2021 pleading


 19
      Fed. R. Civ. P. 15(a)(1).
 20
      In re Nat’l Prescrip. Opiate Litig., 956 F.3d 838, 843 (6th Cir. 2020); Fed. R. Civ. P.
 16(b)(1), (b)(3)(A).
 21
    Leary v. Daeschner, 349 F.3d 888, 906 (6th Cir. 2003).
 22
    Garza v. Lansing Sch. Dist., 972 F.3d 853, 879 (6th Cir. 2020).
 23
    Ziegler v. Aukerman, 512 F.3d 777, 786 (6th Cir. 2008).
 24
    Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002).
 25
      Doc. 44 at 2.
                                                  -4-
Case: 1:20-cv-01289-JG Doc #: 48 Filed: 06/09/21 5 of 5. PageID #: 1106

 Case No. 1:20-cv-1289
 Gwin, J.

 amendment deadline. A three-month delay in filing an amendment in response, while not

 insignificant, is a far-cry from the much longer delays in cases where the Sixth Circuit has

 affirmed district court denials of leave to amend. 26

           Further, any prejudice to Defendants is slight. After all, the proposed complaint

 additions come directly from information Plaintiffs obtained from Defendants during this

 case’s lifespan. Because Defendants have long been in possession of this information, the

 need for further litigation delay is unlikely.

           For these reasons, the Court DENIES the parties’ cross-motions for summary judgment

 and GRANTS Plaintiffs’ motion for leave to amend the complaint.

           IT IS SO ORDERED

 Dated: June 9, 2021                                    s/   James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE




 26
      See, e.g., In re Nat’l Prescrip. Opiate Litig., 956 F.3d at 842 (18-month delay); Leary, 349
 F.3d at 907 (two-year delay).
                                                  -5-
